DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 6-14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are drawn to a secondary battery which is distinct from the original claims which were only drawn to a composition and are capable of being used as an anode.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.
Applicant argues that the newly submitted claim limitations overcome the rejection of record because the negative electrode of Kawasaki mainly comprises graphite particles. However, the instant claims are drawn to an anode active material and not an anode. Therefore the teachings of Kawasaki which teaches the crystalline silicon particles, elemental silicon, and a lithium silicon alloy reads on the composition of the instant claims. The intended use of the claims in an all-solid-state battery is not considered to overcome the rejection of record because Kawasaki makes the same composition and that composition would be capable of use in a battery.
Applicant presents further arguments drawn to the anode active material but these arguments are drawn towards differences in an intended use of the composition and do not show that Kawasaki does not teach the composition as recited in the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (US 2019/0051928, hereinafter referred to as “Kawasaki”).
	As to Claim 1 and 3-5: Kawasaki teaches a composition comprising a negative electrode which has crystalline silicon particles (Abstract) which can include elemental silicon [0030]. Kawasaki further teaches that the composition can further include a lithium silicon alloy [0040]. As Kawaksaki teaches a composition containing the same components as the instantly claimed composition the peaks on and XRD spectrum would be expected to be at the same place as the XRD peaks are a property of a composition. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2019/0051928, hereinafter referred to as “Kawasaki”).
As to Claim 2: Kawasaki teaches the composition of claim 1 (supra).
Kawasaki does not teach the element ratio of the lithium based on the silicon.

As to Claim 15: Kawasaki teaches the composition of claim 1 (supra).
Kawasaki does not teach the molar ratio of the lithium-silicon alloy and the elemental silicon is in the range of 0.5:99.5 to 80:20.
However, Kawasaki teaches that the elemental silicon and the lithium silicon alloy are both added as part of the anode composition [0040]. Kawasaki further teaches that the crystalline silicon can be a combination of elemental silicon and an alloy of silicon and a metal wherein the metal can be lithium, thereby forming a lithium silicon alloy [0030]. At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of elemental silicon and lithium silicon oxide through routine experimentation. Additionally, a natural starting point for experimentation would be the ratio of elemental silicon and silicon oxide are the same (i.e., 50:50).
As to Claim 15: Kawasaki teaches the composition of claim 15 (supra).
Kawasaki does not teach the molar ratio of the lithium-silicon alloy and the elemental silicon is in the range of 0.7:99.3 to 75:25.
However, Kawasaki teaches that the elemental silicon and the lithium silicon alloy are both added as part of the anode composition [0040]. Kawasaki further teaches that the crystalline silicon can be a combination of elemental silicon and an alloy of silicon and a metal wherein the metal can be lithium, thereby forming a lithium silicon alloy [0030]. At the time of filing it would have been obvious to a person having ordinary skill in the art to adjust the relative amounts of elemental silicon and lithium silicon oxide through routine experimentation. Additionally, a natural starting point for experimentation would be the ratio of elemental silicon and silicon oxide are the same (i.e., 50:50)
As to Claim 15: Kawasaki teaches the composition of claim 15 (supra).
Kawasaki does not teach the molar ratio of the lithium-silicon alloy and the elemental silicon is in the range of 1:99 to 70:30.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Andrew J. Oyer/Primary Examiner, Art Unit 1767